United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2736
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                          Lynn Terrance Breckenridge, II

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Hot Springs
                                 ____________

                              Submitted: June 10, 2019
                                Filed: July 30, 2019
                                   [Unpublished]
                                   ____________

Before GRUENDER, ARNOLD, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

       Lynn Breckenridge pleaded guilty to kidnapping and aggravated sexual abuse
by force, in violation of 18 U.S.C. §§ 1201(a)(2) and 2241(a). He appeals the district
court’s1 decision to impose an upward variance from the advisory sentencing
guidelines range. We affirm.

       On October 5, 2014, Breckenridge kidnapped and sexually abused A.G. in Hot
Springs National Park in Arkansas. A.G. was out for a morning walk with her dog
when Breckenridge offered her a ride home, tricking her into believing they had a
mutual friend. After she entered his car with her dog, he pulled a gun from the car
door and kidnapped her. He pushed A.G.’s dog out of the car and threatened to kill
A.G. multiple times. He held her by the hair and forced her to perform oral sex on
him. During the assault he told her she was “his bitch now” and forced her to discuss
intimate details about her boyfriend. A.G. thought she was going to die. He finally
told her to “get the fuck out of the car” and drove away. The assault lasted over an
hour.

       Previously, on April 22, July 1, August 2, and August 24 of 2014,
Breckenridge committed similar crimes against four other women in Arkansas. He
used his car and threats of death to kidnap them, coercing three of them into
performing sex acts, while the fourth was able to escape prior to the sexual assault by
hitting Breckenridge on the head with a bottle and jumping out of his car. To one he
said, “I’ve killed before and I’ll do it again” and “[y]ou’ve just been kidnapped, I
have a gun and if you try to get out of the car I’ll kill you.”

      Breckenridge entered a guilty plea to the kidnapping and sexual abuse of A.G.
His plea agreement stipulated that Arkansas prosecutors would dismiss pending state
charges for the similar offenses involving the four other women. The district court
calculated the applicable sentencing guidelines range at 168 to 210 months’
imprisonment. The court then found that this range did not provide just punishment
because the severity of the offense and the dismissed state charges indicated that

      1
      The Honorable Susan O. Hickey, Chief Judge, United States District Judge for
the Western District of Arkansas.

                                         -2-
Breckenridge was a “predator” who needed a lengthy sentence. The district court
varied upward from the guidelines and sentenced Breckenridge to 405 months’
imprisonment.2

        “This court reviews sentences in two steps: first, for significant procedural
error; and if there is none, for substantive reasonableness.” United States v. Farmer,
647 F.3d 1175, 1178 (8th Cir. 2011). Breckenridge appeals only the substantive
reasonableness of his sentence, which we review “under a deferential
abuse-of-discretion standard.” Id. “An abuse of discretion occurs when: 1) a court
fails to consider a relevant factor that should have received significant weight; 2) a
court gives significant weight to an improper or irrelevant factor; or 3) a court
considers only the appropriate factors but in weighing them commits a clear error of
judgment.” Id. at 1179. When a district court chooses to vary from the guidelines
range, it must “consider the extent of the deviation and ensure that the justification
is sufficiently compelling to support the degree of the variance.” United States v.
Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc). If, as here, “the sentence is
outside the Guidelines range, the court may not apply a presumption of
unreasonableness. It may consider the extent of the deviation, but must give due
deference to the district court’s decision that the § 3553(a) factors, on a whole, justify
the extent of the variance.” Gall v. United States, 552 U.S. 38, 51 (2007).

       Breckenridge first argues that the district court abused its discretion in varying
upward because Breckenridge was a “predator” even though the guidelines already
reflected the predatory nature of his offense. To the extent that the district court
varied upward, at least in part, because the instant offense alone indicated that
Breckenridge was a “predator,” we find no abuse of discretion. “[W]e have stated
repeatedly that factors that have already been taken into account in calculating the
advisory Guidelines range can nevertheless form the basis of a variance.” United


      2
        The statutory maximum for each count of conviction was imprisonment for
life. See 18 U.S.C. §§ 1201(a) and 2241(a).

                                           -3-
States v. Thorne, 896 F.3d 861, 865 (8th Cir. 2018) (per curiam) (internal quotation
marks omitted). Our case law “does not prohibit courts from determining that the
weight the Guidelines assigned to a particular factor was insufficient, but rather
counsels courts to take care in doing so,” id., and Breckenridge’s instant offenses
involving A.G. were indeed predatory. But the district court’s “predator” comment
was not just related to the instant offense; it also referred to the uncontested fact that
Breckenridge had kidnapped and threatened four other women, sexually abusing three
of them and attempting the same on the fourth. This criminal history was not
accounted for in his advisory sentencing guidelines range, and section 3553(a)
“allows courts to vary upward based on an underrepresented criminal history.”
United States v. Barrett, 552 F.3d 724, 726 (8th Cir. 2009).

      Breckenridge also claims that the district court failed to justify adequately the
magnitude of its upward variance. We disagree. The district court considered the
§ 3553(a) factors and carefully explained how Breckenridge’s background and history
of violent abductions, threats, and vicious sexual crimes against multiple women
warranted a lengthy prison term. It mentioned the need for deterrence, the need to
protect the public from criminal behavior not accounted for by the guidelines, and
Breckenridge’s need for mental health treatment. In short, “the district court
provided, as our precedent requires, substantial insight into the reasons for its
determination” and its justifications rested on “the kind of defendant-specific
determinations that are within the special competence of sentencing courts, as the
Supreme Court has repeatedly emphasized.” Feemster, 572 F.3d at 463-64 (internal
quotation marks omitted). Though this upward variance was significant, the court did
not abuse its discretion in imposing it. See United States v. Foy, 617 F.3d 1029,
1033, 1036-38 (8th Cir. 2010) (affirming a 480-month sentence, which was a 218-
month upward variance, on the basis of violent conduct that did not contribute to the
defendant’s sentencing guidelines range).

      For the foregoing reasons, we affirm.
                      ______________________________

                                           -4-